Citation Nr: 1310702	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for residuals of a miscarriage, status post dilation and curettage, with history of abnormal pap smears, status post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy.

4.  Entitlement to service connection for pyelonephritis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right foot fracture.

6.  Entitlement to an initial compensable evaluation for migraine headaches.

7.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Service connection for residuals of a right foot fracture was initially granted with a noncompensable rating effective April 10, 2007.  The rating was subsequently increased to 10 percent, also effective April 10, 2007, in a February 2009 statement of the case.  Despite the increased rating granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The issue of a total disability rating based on individual unemployability (TDIU) as a result of her service-connected migraine headaches was raised during the December 2012 hearing before the Board.  Entitlement to TDIU is an element of a claim for increased rating and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of service connection for a right hip disorder has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

During her hearing before the Board in December 2012, the Veteran indicated that she had been receiving VA treatment since at least 2005.  The claims folder contains one set of VA treatment records from the facility in Fayetteville, North Carolina, that were obtained by the RO.  It also contains a set of records that were submitted by the Veteran in support of her claims.  The records in the claims folder are dated between April 2008 and March 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it appears that there may be outstanding VA treatment records, and as it is unclear whether the Veteran's complete VA treatment records were ever requested by the RO, a remanded is needed to obtain the Veteran's complete VA treatment records from the Fayetteville VA Medical Center.  

The Veteran was afforded a VA examination in connection with her claim for service connection for a back disorder in November 2007.  The VA examiner indicated that an opinion regarding the etiology of the Veteran's back disorder could not be resolved without resort to mere speculation because there were no notes since 1995 that establish a chronic back disorder.  The examiner noted that the Veteran stated that she did not like to see doctors, so it was unclear to the examiner if she had problems with her back during that 12 year period.  However, the Veteran has reported continuing problems with her back since service and that she was not able to afford treatment.  Given this competent assertion, the claim must be remanded for another VA examination that takes that assertion into consideration.  

The Veteran's service-connected migraine headaches and residuals of a right foot fracture were last evaluated in November 2007, more than five years ago.  When a Veteran claims that a disorder is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, current VA examinations must be scheduled.  

Regarding the issue of entitlement to a TDIU, the Veteran should be notified of the statutory and regulatory elements of a TDIU and VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

The RO denied the Veteran's claim for service connection for pyelonephritis in the March 2008 rating decision.  The Veteran submitted a notice of disagreement with this decision in April 2008.  However, the evidence of record does not show that a statement of the case has been provided to the Veteran and her representative with regard to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided notice of the statutory and regulatory requirements of a claim for TDIU and VA's duty to assist.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  As the Veteran has testified that she has received treatment from VA from at least 2005, regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete record of treatment from the VA Medical Center in Fayetteville, North Carolina.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination to determine whether any back disorder found is related to her military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, to include that she has had continuing problems with her back since service and that she was not able to afford treatment, the examiner must state whether any diagnosed back disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed back disorder is due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected migraine headaches.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether the migraine headaches are manifested by characteristic prostrating attacks, as well as the frequency of the attacks.  The examiner must also state whether the the attacks are prolonged and result in severe economic inadaptability.  The report prepared must be typed.

5.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected residuals of a right foot fracture.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether the Veteran's right foot disability is moderately severe.  The report prepared must be typed.

6.  The Veteran must be afforded an appropriate VA examination to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

7.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

9.  Issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of service connection for pyelonephritis, is necessary.  38 C.F.R. § 19.26 (2012).  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2012).  If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.  

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for a back disorder; left foot disorder; and residuals of a miscarriage, status post dilation and curettage, with history of abnormal pap smears, status post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy; and the claims for initial ratings in excess of those currently assigned for migraine headaches and residuals of a right foot fracture, must be readjudicated.  If any benefit on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

